198 Ga. App. 587 (1991)
402 S.E.2d 311
WHITEHEAD
v.
COFFEY.
A90A2058.
Court of Appeals of Georgia.
Decided February 4, 1991.
Rehearing Denied February 14, 1991.
Wendell T. Dawson, Hudson & Montgomery, James E. Hudson, for appellant.
*588 Carey, Deal, Walker & Jarrard, J. Nathan Deal, for appellee.
CARLEY, Judge.
Appellant-plaintiff brought the instant wrongful death action, seeking to recover for the death of his son. The case was tried before a jury and a verdict in favor of appellee-defendant was returned. Appellant appeals from the judgment entered by the trial court on the jury's verdict.
Over appellant's objection, the trial court gave a charge on the defense of legal accident. In his sole enumeration of error, appellant urges that the evidence did not authorize the giving of such a charge. There was evidence that the vehicular collision which resulted in the death of appellant's son was caused by appellee's negligence. However, such a finding was not demanded. A review of the record shows that there was also evidence which would have authorized the jury to find that, notwithstanding appellee's exercise of ordinary reasonable care, he lost control of his truck on the rain-slick highway, hydroplaned into the lane of on-coming traffic and struck the vehicle that was being operated by appellant's son. Accordingly, the trial court did not err in giving a charge on the defense of legal accident. See generally Jump v. Benefield, 193 Ga. App. 612, 614 (2) (388 SE2d 864) (1989).
Judgment affirmed. Sognier, C. J., and McMurray, P. J., concur.